Exhibit 21.1 Company Name State/Country of Incorporation Argus Payments Inc. Delaware BDM Ventures Limited British Virgin Islands BDMHK Ventures Limited Hong Kong BIG HAT ENTERPRISES, INC. Panama Big Island Technology Group, Inc. California Blue Hen Group Inc. Delaware Confirm ID, Inc. California Danni Ashe, Inc. California Fastcupid, Inc. California Fierce Wombat Games Inc. California Flash Jigo Corp. Delaware FriendFinder California Inc. California FriendFinder GmbH Germany FriendFinder Networks Inc. Nevada FriendFinder Processing Ltd. St. Christopher and Nevis FriendFinder United Kingdom Ltd. England and Wales FRIENDFINDER VENTURES INC. Nevada FRNK Technology Group California Frodo Enterprises Ltd. Republic of Mauritius General Media Art Holding, Inc. Delaware General Media Communications, Inc. New York General Media Entertainment, Inc. New York Global Alphabet, Inc. California GMCI Internet Operations, Inc. New York GMI On-Line Ventures, Ltd. Delaware Interactive Network, Inc. Nevada JG Enterprises Limited Liability Company Podgorica Montenegro JGC Holdings Limited British Virgin Islands Jigocity Australia Holdings Limited British Virgin Islands Jigocity Brazil Holdings Limited British Virgin Islands Jigocity Malaysia SND BHD Malaysia Jigocity PTY LTD Australia Jigocity SEA PTE. LTD. Singapore Jigocity Singapore Holdings Limited British Virgin Islands Jigocity South Korea Holdings Limited British Virgin Islands Jigocity Taiwan Holdings Limited British Virgin Islands Jigocity United Kingdom Limited England and Wales Magnolia Blossom Inc. Delaware Medley.com Incorporated California NAFT Media, S.L. Spain NAFT News Corporation California New Light Brasil Ltda. Brazil Penthouse Clubs International Establishment Liechtenstein Penthouse Digital Media Productions Inc. New York Penthouse Financial Services N.V. Curacao Netherlands Antilles Penthouse Images Acquisitions, Ltd. New York PerfectMatch Inc. Delaware Playtime Gaming Inc. California PMGI Holdings Inc. Delaware PPM Technology Group, Inc. California Pure Entertainment Telecommunications, Inc. New York Shanghai Jiyu Information and Technology Limited (WOFE) China Sharkfish, Inc. California Snapshot Productions, LLC Texas Streamray, Inc. St. Christopher and Nevis Streamray Inc. Nevada Streamray Processing Ltd. England and Wales Streamray Studios Inc. California Tan Door Media Inc. California Traffic Cat, Inc. California Transbloom, Inc. California Various, Inc. California Ventnor Enterprise Limited England and Wales Video Bliss, Inc. California West Coast Facilities Inc California Wight Enterprise Limited England and Wales XVHUB Group Inc. Delaware
